PER CURIAM.
Charles W. Ezell appeals the district court’s order granting summary judgment in favor of Dan River, Inc. (“Dan River”), his former employer, in this action alleging retaliation in violation of the Americans with Disabilities Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Ezell v. Dan River, Inc., No. CA-02-17-4 (W.D.Va. Nov. 1, 2002). We deny Dan River’s motions to exclude an affidavit attached to Ezell’s informal brief and to exclude Ezell’s reply brief and deny, as moot, Ezell’s motion seeking an extension of time to file a response to the motion to exclude the affidavit. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.